Citation Nr: 1104956	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 
1991, with eight months prior active service and subsequent 
active duty for training (ACDUTRA).  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, Arkansas 
(RO).

In August 2007, the Veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge at the local VA office.  
A transcript of this hearing is associated with the claims 
folder.

When this matter was before the Board in February 2008, the Board 
denied the Veteran's claim of entitlement to service connection 
for residuals of a right shoulder injury.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2010 Memorandum Decision, 
the Court vacated the Board's decision and remanded the claim for 
additional consideration.


FINDING OF FACT

The weight of the competent evidence is in relative equipoise on 
the question of whether the Veteran's residuals of a right 
shoulder injury were incurred in service.


CONCLUSION OF LAW

Residuals of a right shoulder injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable."  The term "active military, naval, or 
air service" includes active duty, and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. 
App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
The term inactive duty training (INACDUTRA) is defined, in part, 
as duty, other than full- time duty, under sections 316, 502, 
503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army National Guard service 
after his active duty service, service connection may only be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is 
generally not legally merited when a disability incurred on 
INACDUTRA results from a disease process.  See Brooks v. Brown, 5 
Vet. App. 484, 487 (1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases that 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those whose service connection claim is based on a period of 
ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44-45 
(2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting 
that the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he served 
only on ACDUTRA and had not established any service-connected 
disabilities from that period); Acciola v. Peake, 22 Vet. App. 
320, 324 (2008); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a 
claim relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period does 
not qualify as active military service and claimant does not 
achieve Veteran status for purposes of that claim.").

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
The Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for residuals 
of a right shoulder injury.  The Veteran's service treatment 
records show that while he was on ACDUTRA in July 1996 he was 
loading equipment into a conex metal storage building.  He 
stepped into a hole and fell against the conex with his right 
shoulder and collarbone area.  Treatment notes from the base 
hospital reflect that an X-ray was negative for a fracture.  The 
assessment was contusion of the right shoulder.  He was to return 
to duty with Motrin.

The report of an April 2006 VA orthopedic examination provides 
that the examiner reviewed the Veteran's claims file.  The 
examiner noted the diagnosis of right shoulder and collar bone 
contusion and the fact that the Veteran's X-ray was negative.  
The Veteran reported that he was not given any treatment and the 
symptoms resolved over a six-week period of time.  He had no 
further problems with the right shoulder for about three years, 
at which time he started noticing activity-related right shoulder 
pain with overhead-related activities.  The report sets forth the 
results of current physical examination and observes that a 
current X-ray impression was mild acromioclavicular joint 
degenerative changes.  

After X-ray examination of the Veteran's right shoulder, the 
final pertinent diagnosis was degenerative joint disease right 
shoulder.  The examiner stated that it was his opinion that the 
Veteran suffered a contusion to the right shoulder while in the 
military, which appeared to heal without residuals.  He did not 
feel that the Veteran's current right shoulder complaints were 
related to this remote injury, as there was no nexus to link the 
two, based on the history given above.  The degenerative joint 
disease changes involving the right shoulder could be explained 
from the aging and occupational aspects.  

In a private treatment note, dated in July 2006, the Veteran 
reported pain in his right shoulder.  He stated that it was sore 
and that he had pain with lifting and abduction.  He reported 
that he could not lift the arm past midline without pain and that 
he could not reach behind himself or lift more than four or five 
pounds.  The Veteran indicated that he had had the symptoms in 
his shoulder for a long time and that they had been getting 
steadily worse.  The Veteran reported that he had been in an 
accident in July 1996 while he was on active duty where he fell 
and hit his shoulder and that he had a problem with his shoulder 
off and on since that time.  The physician diagnosed the Veteran 
with probable rotator cuff tear and that he believed his shoulder 
disorder was probably related to his injury in 1996.

In August 2006 correspondence, the Veteran's private family 
physician stated that the Veteran had been having right shoulder 
pain on and off for many years.  The pain started after an 
accident that occurred on July 21, 1996, when he was on active 
duty.  He apparently fell and struck his shoulder on some piece 
of equipment.  The Veteran reported intermittent problems since 
that time.  On physical examination, the Veteran had marked 
crepitus, limited range of motion and tenderness to palpation.  
The physician stated that he did believe that the Veteran had 
degenerative joint disease and probably did have some component 
of rotator cuff pathology.  He believed that this was a result of 
the injury he sustained in 1996, particularly in light of the 
fact that he did not have trouble before then and had experienced 
intermittent problems with that shoulder since that time.  

In December 2006 the Veteran underwent an outpatient examination 
of his shoulder at VA.  Imaging revealed right shoulder 
impingement and the Veteran was noted to have no gross shoulder 
complex deformity or asymmetry.  The Veteran had functional 
shoulder flexion but for a painful arc in the terminal third.  
His abduction was about 115 degrees with pain starting at the 
joint level.  The Veteran had difficulty with both rotational 
motions with internal only up the back pocket level and out 
pelvis.  The external rotation was functional with compensatory 
positioning.  There was a positive Jobe's test and the empty can 
test was more painful than full can testing.  The lift off test 
was deferred due to limited internal rotation.  The Veteran's 
shoulder was negative for labral tear.  There was no localized 
tenderness in the acromioclavicular joint of bicipital groove.  
The neurovascular assessment was normal.  The physician diagnosed 
the Veteran with right shoulder pain after a fall event where he 
braced himself with an outstretched hand and has complained of 
persistent pain and selective loss of shoulder complex mobility 
especially in abduction and rotation.  

In a February 2007 medical opinion, the same VA examiner reviewed 
the history, findings and medical opinion contained in the April 
2006 VA examination report.  The VA examiner acknowledged the 
letter from the Veteran's private physician.  The VA examiner 
stated that his own opinion remained the same as the Veteran's 
symptoms resolved shortly following the initial injury without 
further problem.  He had no additional problems for the ensuing 
few years.  It was his medical opinion that the Veteran's 
shoulder complaints were more likely related to aging as well as 
occupational stresses, as previously stated for the same reasons 
previously stated.  He pointed out that the private physician did 
not have the benefit of review of the Veteran's claims file.  The 
VA examiner reiterated his opinion and the reasons for it and 
stated that his opinion had not changed despite the private 
medical opinion.

In another February 2007 opinion, the VA examiner stated that 
there was no evidence of significant shoulder injury as the 
Veteran's contusion had resolved.  The Veteran's degenerative 
joint disease was more likely related to aging and occupational 
stressors as an equipment operator.  The fact that the X-ray at 
the time of the injury was normal, and the fact that the 
condition had resolved without further complaints over ensuing 
years, were evidence against residuals.  The 2006 X-ray findings 
of degenerative joint disease, several years later, were 
compatible with the aging process and consistent with 
degenerative joint disease from aging in this middle aged man.  
For these reasons, the examiner did not feel that the present 
degenerative joint disease was related to the old contusion.  

At a hearing before the undersigned Acting Veterans Law Judge the 
Veteran testified that he did not have any problems with his 
shoulder before military service.  He testified that while on 
ACDUTRA he fell while getting out of a truck and struck his right 
shoulder against a conex.  He stated that he felt like he broke 
his shoulder and that he had could not lift anything or raise his 
arm at the time.  He reported that his shoulder was treated at 
the air base sanctuary and he was told that nothing was broken 
and that it would heal up in time.  The Veteran testified that 
his shoulder did improve but that he was unable to sleep on his 
right side because he would experience numbness in his right 
upper extremity.  He indicated that he has had the same symptoms 
since his accident in service, including trouble lifting things 
and poor range of motion.  

In a statement, dated in June 2008, Dr. B.C. stated that he had 
been treating the Veteran since February 1992 and that the 
Veteran had not been treated for or complained of a shoulder 
injury until July 1996.  Dr. B.C. related that the Veteran had 
injured his shoulder stepping out of the back of a military 
vehicle and falling against another piece of equipment.  Dr. B.C. 
stated that since that time he had had continuous problems with 
his shoulder.  The physician stated that the Veteran's shoulder 
disorder caused sleep loss and pain with lifting, bending, and 
twisting.

In a statement, dated in December 2010, Dr. B.C. reiterated that 
the Veteran was injured while working around heavy equipment in 
July 1996 while in service.  The Veteran was noted to have fallen 
and to have struck his shoulder on a piece of equipment.  Dr. 
B.C. reported that the Veteran gave the history of having had 
problems with his shoulder ever since the accident in service.  
Dr. B.C. noted that the VA medical examiner had stated that the 
Veteran had not sought medical treatment for his shoulder since 
his initial treatment.  In addition, Dr. B.C. noted that the VA 
medical examiner found that since there was an absence of 
documented symptoms for several years after the 1996 injury, the 
Veteran's current shoulder disorder was not due to the in service 
injury.  Dr. B.C. indicated that the Veteran reported that when 
he injured his shoulder he was on orders that were very 
financially advantageous and that he would have lost his position 
if he had filed a medical claim.  As such, he reported that he 
made accommodations on his job and did not seek further medical 
care.  Based upon the Veteran's reports of recurrent shoulder 
problems since his injury in service, Dr. B.C. opined that the 
Veteran's current shoulder disorder was related to his in service 
injury.

The Board finds that service connection for residuals of a right 
shoulder injury is warranted.  The service treatment records 
reveal that the Veteran injured his right shoulder in service.  
The post-service treatment records show that the Veteran has been 
diagnosed with degenerative joint disease right shoulder.  The 
Veteran has competently and credibly reported that he has had a 
right shoulder disorder, including pain, since his accident in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  VA medical examiners rendered the opinions that the 
Veteran's right shoulder disorder was more likely due to the 
Veteran's aging and occupation, and that since the Veteran's 
shoulder was normal at the time of the Veteran's accident and had 
resolved without further documented complaints over the ensuing 
years, the Veteran's current residuals of a right shoulder injury 
were not related to the Veteran's in service injury.  However, 
based upon the Veteran's competent and credible reports of 
continuing right shoulder problems since service, Dr. B.C., in 
multiple statements, rendered the opinion that the Veteran's 
current residuals of a right shoulder injury are due to the 
Veteran's injury in service.  As the evidence associating the 
Veteran's residuals of a right shoulder injury with his in-
service shoulder injury are in relative equipoise, affording the 
Veteran the benefit of the doubt, service connection for 
residuals of a right shoulder injury is warranted.


ORDER

Service connection for residuals of a right shoulder injury is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


